Title: Thomas Jefferson to Cérès de Montcarel, 29 November 1818
From: Jefferson, Thomas
To: de Montcarel, Cérès


          
            
              Monticello
Nov. 29. 18.
            
            Th: Jefferson presents his compliments to Made  Montcarel, and on the subject of the University proposed to be established near Charlottesville he must refer her to a report of Commissioners to the legislature which will probably be
			 published on their meeting. by that she will percieve that the institution not being yet definitively decided on, the persons of course, are not yet appointed to whom she must apply to be placed,
			 with M.  Montcarel, at the head of that institution according to the wish expressed in her letter of the 24th. he prays her to acceptance of his respects.
          
          
            P. S. he returns mr Lee’s letter
          
        